Citation Nr: 0322217	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.


FINDINGS OF FACT

1.  The veteran died in March 2001 at the age of 53; the 
certificate of death certifies that the immediate cause of 
death was sudden cardiac death, with no contributory causes 
indicated.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  A cardiovascular disease was not present in service or 
manifested for many years later, and the condition is not 
otherwise shown to be related to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1110,1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the President signed into law  
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
May 2001 and July 2001 letters to the appellant, the RO 
provided her with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  The letters also advised the appellant of what 
the responsibilities of the VA and the appellant are in 
developing the record.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not identified any 
additional evidence that not already associated with the 
record.  Review of the record does not suggest the existence 
of any outstanding Federal government records.  

Review of the record did suggest that many other records that 
could substantiate the appellant's claim were outstanding.  
In June 2003, the Board notified the appellant that the Board 
wished to further develop the record.  The Board specifically 
requested that the appellant tell VA the healthcare providers 
and dates of treatment where the veteran was treated for his 
pulmonary and/or cardiovascular disorders from the time of 
separation from service in 1972 until his death in 2001.  The 
Board further requested that the appellant identify the 
veteran's employers so that we could obtain their medical 
records on the veteran, as well as records possibly showing 
lawsuits against the former employers or against any 
insurance companies as a result of exposure to asbestos.  The 
Board also asked that the appellant give permission for VA to 
retrieve the veteran's terminal records from Memorial Medical 
Center in Texas.  In response the Board's requests, the 
appellant in June 2003 submitted a statement.  She indicated 
that she had reviewed the information provided to her, and 
that she did not have anything else to include in her claim.  
It is noted that private medical records from several sources 
were obtained during the course of this appeal, and those 
records are discussed in the decision below.  Accordingly, 
while some pertinent development remains undone, the Board 
will proceed with the matter in conjunction with the 
appellant's response.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
Additional efforts to notify and assist the appellant are not 
warranted.    

The death of a veteran will be considered as having been due  
to a service-connected disability when such disability was  
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2002).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2002).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).

Service medical records show that the veteran underwent an 
enlistment physical examination in February 1966 and was 
found  to have a normal heart and lungs.  His blood pressure 
reading was 120/80 before exercise and diastolic readings of 
72 when sitting, 102 after exercise, and 80 2minutes after.  
The veteran underwent a separation physical examination in 
February 1972.  The findings indicate that no defects were 
noted and the veteran was found qualified for discharge from 
the service.  His heart, cardiovascular system and lungs were 
normal.  Blood pressure was 120/84 and a diastolic reading of 
88 when sitting.  His military occupational specialty was 
primarily as a welder.  He served in Vietnam.

Private medical records from Dr. Klepper reveal that in April 
1998, the veteran was seen for a pulmonary work-up.  His 
occupational history was positive for industrial construction 
from 1970 until April 1998.  He was a welder and pipe fitter, 
and he handled asbestos pipe installation, asbestos fire 
blankets, asbestos gloves, and spark enclosures on a regular 
basis over many years.  A physical examination was done, 
including a chest x-ray and pulmonary diagnostic studies.  
The assessment was that the veteran had been exposed to 
asbestos in the work place over many years and who had 
asbestos-related pleural disease with bilateral pleural 
plaque in profile.  He had an increased risk of lung cancer, 
and was advised to no longer smoke cigarettes.  

In an August 1998 letter from a law firm to the veteran, it 
was explained to him that he had a confirmed asbestos-related 
disease based on the above report from Dr. Klepper.  He was 
seen again privately in November and December 2000 for 
shortness of breath.  The assessment was chronic obstructive 
lung disease and asbestosis.  

Private medical records from the University of Texas, dated 
in January 2001, showed that the veteran had a mild 
restrictive ventilatory defect upon pulmonary diagnostic 
testing.  There was no obstructive defect.  A follow-up was 
done in February 2001 with his treating physician Dr. Lopez.  

In March 2001, Dr. Lopez referred the veteran to Dr. Cheriyan 
for a consultation.  He was evaluated for shortness of breath 
which had been going on for the last 3 to 6 months.  Physical 
examination revealed that the veteran weighed 260 pounds and 
his blood pressure was 140/80.  Bilateral breath sounds were 
diminished at both bases.  Heart sounds were normal upon 
cardiovascular evaluation.  The impression was prior asbestos 
exposure with pleural plaques, and dyspnea which was probably 
secondary to restrictive lung disease from his asbestosis and 
weight.  It was noted that prior pulmonary function tests 
were suggestive of moderate restrictive lung disease.  

The death certificate shows that the veteran died at Memorial 
Medical Center in March 2001 at the age of 53.  He was there 
on an emergency/outpatient basis.  The immediate cause of 
death was sudden cardiac death.  No underlying causes were 
indicated on the death certificate.  

Service connection was not in effect for any disability at 
the time of the veteran's death.  

In April 2001, the veteran's family asked that the treating 
physician write a letter to the effect hat the veteran's 
heart attack was caused by asbestosis.  The physician 
discussed that he was unable to write the letter.  

In March 2002, the appellant sent in articles related to 
occupational material safety.  
In support of her claim the appellant in July 2002 submitted 
a number of treatises and scientific studies.  This evidence 
documents the hazardous effects of exposure to asbestos, 
including welding, and the specific symptoms associated with 
asbestosis.  Exposure to asbestos has been shown to be 
hazardous to health and fatal illnesses such as emphysema or 
heart disease could occur with continual exposure to 
industrial dust.  Smoking could complicate or worsen the 
conditions.  A related article on asbestosis revealed that 
the build up of scar tissue interfered with oxygen uptake 
through the lungs and could lead to respiratory and heart 
failure.  Symptoms included shortness of breath.  

The appellant's contention is that the veteran suffered from 
a lung disease, which she believes is related to his military 
service, and that the lung disease was the cause of the 
"sudden cardiac death" listed as the immediate cause of 
death on the death certificate.  

With regard to the appellant's allegation, there is no 
evidence that the appellant is medically trained and 
qualified to render a medical opinion as to the etiology of 
the veteran's death or prior illnesses.  In claims regarding 
service connection, the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical  etiology, require professional 
evidence.  See Espiritu v.  Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v.  Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical  knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

While the information provided by the appellant indicates 
that asbestosis develops from exposure to asbestos, it does 
not provide medical evidence specific to the veteran's case, 
namely that the veteran's asbestosis was the result of 
exposure to asbestos during service, as opposed to during his 
occupational career post service.  Moreover, there is no 
competent medical evidence linking his lung disease to the 
immediate cause of death, sudden cardiac death.  That is, the 
medical evidence of record does not indicate a nexus between 
the veteran's diagnosed lung disease and service, or between 
his diagnosed lung disease and the immediate cause of death 
of sudden cardiac death.  The medical articles submitted by 
the appellant from the internet are supportive treatises, but 
there is no corresponding validation of the points made 
therein by medical professional.  One medical professional 
declined to write a letter on the appellant's behalf stating 
that his death was caused by asbestosis.  

Nor does the evidence of record establish that cardiovascular 
disease had it onset during service or within one year 
thereafter, or that it was related to any in-service disease 
or injury.  The Board is aware that the appellant provided 
excerpts indicating that exposure to industrial dust can 
result in heart disease.  However, to the extent that the 
appellant is attempting to extrapolate from the excerpt that 
any in-service exposure to asbestos resulted in the veteran's 
fatal heart disease, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998). 

When the Board attempted to get relevant records from the 
appellant, the appellant declined to provide the Board with 
the necessary authorization to obtain those records, which 
would have been necessary prior to obtaining a competent 
medical opinion in this case.  In view of the appellant's 
lack of cooperation, efforts to obtain a medical opinion are 
not warranted.  See 38 C.F.R. § 3.159(c)(4)(A); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Based on review of the entire record, the Board finds that 
service connection for cause of death is not warranted in 
this case.  The evidence of record is against the claim, and 
accordingly, reasonable doubt does not assist the appellant 
in this matter.


ORDER

Service connection for the cause of veteran's death is 
denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

